Title: Thomas Jefferson to William D. Meriwether, 24 March 1809
From: Jefferson, Thomas
To: Meriwether, William D.


          Dear Sir  Monticello Mar. 24. 09.
          I intended to have answered your kind letter by mr Stevenson yesterday evening but he left us without my knowing it. perhaps he considered as an answer, my saying to him that I presumed it would be most convenient for the gentlemen of the committee to meet on our next court day at Charlottesville, where I will attend them. I take the liberty therefore of proposing this to them, as other business will probably call us all there on that day.
          I salute yourself & them with affection & respect. Th: Jefferson
        